Citation Nr: 0910968	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  05-24 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1972 to June 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.

A video conference hearing was held before the undersigned 
Veterans Law Judge in June 2007.  A transcript of that 
proceeding is associated with the claims folder.  


FINDINGS OF FACT

The Veteran's current tinnitus began many years after service 
and is not related to his military service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied. See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). Letters from the RO 
dated in October 2004 and October 2007 provided the Veteran 
with an explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The initial letter 
was provided before the adjudication of the claim.  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes, therefore, that the appeal may be adjudicated 
without a remand for further notification.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service treatment records have been obtained.  The 
Veteran has been afforded a hearing.  He was also afforded a 
VA examination, and medical opinions were obtained in 
September 2005 and October 2008.  The Board does not have 
notice of any additional relevant evidence which is available 
but has not been obtained. For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the Veteran's 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.

Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Veteran contends that he was exposed to acoustic trauma 
in service, and that he currently has tinnitus as a result.  
The Veteran's Report of Separation, Form DD 214, revealed 
that he served on active duty in the Navy aboard the aircraft 
carrier U.S.S. Saratoga from June 1972 to June 1975.  The 
report listed his in-service specialty as water supply 
specialist; he has testified that he worked primarily as a 
laundry worker and that the constant exposure to laundry 
equipment and airplane noise caused his tinnitus.  



In the instant case, the Veteran has not been formally 
diagnosed with tinnitus.  Nevertheless, the Veteran has 
testified that he has persistent ringing in his ears since 
service.  He is competent to report such observable 
symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  Moreover, the VA examiner in October 2008 indicates 
a diagnosis of tinnitus, albeit indirectly.  Thus, based both 
on the Veteran's credible statements and the documented 
medical evidence, a current disability is established. 

However, as further discussed below, there is no medical 
evidence that the Veteran's current tinnitus is related to 
his military service.  See Hickson, 12 Vet. App. at 253.  

The Veteran's service treatment records do not provide any 
documentation pertaining to tinnitus.  The Veteran denied 
having any problems with his ears on a report of medical 
history; moreover, both entrance and separation examinations 
showed clinically normal ears.  

Although the service treatment records are negative for any 
evidence of tinnitus, service connection may be granted for 
any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).  

With respect to the post-service evidence, treatment for or 
complaints of tinnitus are not shown until 2005.  In this 
regard, the Board notes that evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

Moreover, the Veteran has submitted audiological evaluations 
from his employer, dating from 1988 to 2005.  These 
evaluations are negative as to complaints, treatment, or 
diagnoses relating to tinnitus, and in fact, document normal 
hearing acuity.   

In September 2005, the Veteran underwent a VA audiological 
examination.  He reported that his tinnitus began 
approximately ten years prior, and he described it as 
constant and high-pitched.  The examiner concluded that the 
Veteran's military file failed to reveal any documentation 
relating to tinnitus, and therefore, he was unable to render 
an opinion without resorting to mere speculation.  

In October 2008, an addendum to the September 2005 VA 
examination was obtained.  This time, the examiner opined 
that given the history of several post service examinations 
showing normal results and the documented denial of ear 
problems at discharge, it is less than not that the Veteran's 
tinnitus was caused by service.  

The Board acknowledges that Veteran himself believes that his 
current tinnitus is related to the acoustic trauma he 
experienced in service.  Although the Veteran's statements 
are competent to report events and observations, such as 
being exposed to noise in service, his statements are not 
competent evidence to provide an opinion as to the etiology 
of his current disorder.  Medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician.  Because he 
is not a physician, the Veteran is not competent to make a 
determination that his current tinnitus is the result of any 
injury to his ears decades ago.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

As such, the fact remains that there is no competent evidence 
on file linking the Veteran's current tinnitus to service or 
to any incident of service, despite his assertions that such 
a causal relationship exists.  This lack of cognizable 
evidence is particularly dispositive as the first medical 
evidence of record noting any complaints of tinnitus is dated 
in 2005, over thirty years after his period of service had 
ended.  See also Mense v. Derwinski, 1 Vet. App. 354 (1991).  
Moreover, the VA examiner in October 2008 opined that it was 
less likely than not that the Veteran's tinnitus resulted 
from his military service.  As there is no competent evidence 
which provides the required nexus between military service 
and the issue on appeal, service connection for tinnitus is 
not warranted.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as there is no 
evidence of tinnitus in service, and no competent evidence 
which provides the required nexus between military service 
and tinnitus, the preponderance of the evidence is against 
the Veteran's claim for service connection for tinnitus, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


